department of the treasury internal_revenue_service commerce mc dal dallas tx tax_exempt_and_government_entities_division date date taxpayer_identification_number number release date form tax_year s ended person to contact id number contact numbers phone fax uil certified mail- return receipt requested dear in a determination_letter dated march 20xx you were held to be exempt from federal_income_tax under sec_501 c of the internal_revenue_code the code based on recent information received we have determined you have not operated in accordance with the provisions of sec_501 c of the code accordingly your exemption from federal_income_tax is revoked effective may 20xx this is a final letter with regard to your exempt status we previously provided you a report of examination explaining why we believe revocation of your exempt status was necessary at that time we informed you of your right to contact the taxpayer_advocate as well as your appeal rights on august 20xx you signed form 6018-a consent to proposed action agreeing to the revocation of your exempt status under sec_501 c of the code you are required to file federal_income_tax returns for the tax period s shown above if you have not yet filed these returns please file them with the ogden service_center within days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate if you have any questions please contact the person whose name and telephone number are shown at the beginning of this letter thank you for your cooperation sincerely margaret von lienen director eo examinations department of the treasury internal_revenue_service tax_exempt_and_government_entities_division exempt_organizations examinations mail stop phx cc north central avenue suite phoenix az date date taxpayer_identification_number form tax_year s ended person to contacuid number contact numbers telephone fax manager's name id number manager's contact number response due_date certified mail - return receipt requested dear why you are receiving this letter enclosed is a copy of our report of examination explaining why revocation of your organization's tax-exempt status is necessary what you need to do if you agree if you agree with our findings please sign the enclosed form 6018-a consent to proposed action and return it to the contact at the address listed above we'll send you a final letter revoking your exempt status if we don't hear from you if we don't hear from you within calendar days from the date of this letter we'll process your case based on the recommendations shown in the report of examination and this letter will become final letter 3610-r catalog number 59432g effects of revocation in the event of revocation you'll be required to file federal_income_tax returns for the tax_year s shown above file these returns with the contact at the address listed above within calendar days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns what you need to do if you disagree with our findings if you disagree with our position you may request a meeting or telephone conference with the supervisor of the contact identified in the heading of this letter you also may file a protest with the irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn't apply after we issue this letter if you and appeals don't agree on some or all of the issues after your appeals_conference or if you don't request an appeals_conference you may file suit in united_states tax_court the united_states court of federal claims or united_states district_court after satisfying procedural and jurisdictional requirements you may also request that we refer this matter for technical_advice as explained in publication please contact the person identified in the heading of this letter if you're considering requesting technical_advice if we send a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office then no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate service tas tas is your voice at the irs this service helps taxpayers whose problems with the irs are causing financial difficulties who have tried but haven't been able to resolve their problems with the irs and those who believe an irs system or procedure is not working as it should if you believe you are eligible for tas assistance you can call the toll-free number or ttyitdd for more information go to www irs govladvocate if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate for additional information if you have any questions please call the contact at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you letter 3610-r catalog number 59432g - - - - - - - - - - - - - - - - - - - - - - - - - thank you for your cooperation enclosures report of examination form 6018-a publication publication sincerely nanette m downing director eo examinations letter 3610-r catalog number 59432g form 886-a rev date name of taxpayer issue should explanations of items tax identification_number schedule number or exhibit year period ended april 20xx and april 20xx continue to be exempt from tax under internal_revenue_code irc sec_501 c as a social_welfare_organization facts 20xx the organization is listed with a business type of homeowners_association on the corporation commission website following purpose for which the corporation was formed articles of incorporation aoi article vi states the was incorporated in the state of on february the purpose for which the corporation is organized is the conducting of any or all lawful affairs incorporated under title chapter revised statutes initially the character of affairs which the corporation intends actually to conduct in this state is as follows for which corporations may be to cooperate with the forest service in its efforts to maximize the recreational benefits of the residences of the members permittees to provide such services and make such improvements for the benefit of the recreational residences of the members as may be authorized by the forest service to represent and serve the members in matters of mutual concern including without limitation fee and rental determination appraisals environmental studies permit termination proceedings fire protection utilities forest service planning in relation to recreational residences of the members and in all similar or other endeavors relating to continuance and maintenance of such recreational residences and their related permits held by the members to do all things necessary or appropriate to protect the interests of the members collectively and individually in the maintenance continuance and enjoyment of the recreational residences of the members and the use permits authorizing such residences according to internal_revenue_service irs records the organization was granted tax-exempt status under sec_501 c effective february 20xx the organization has filed all forms timely since being granted exempt status the following facts contained in this report were collected during an initial interview with the organization conducted on april 20xx present at the initial interview were the president of the organization and the bookkeeper who was also the former president following the initial interview the examiner took a tour of the area in which is located the examiner also reviewed the records of the organization on april 20xx for fiscal_year april 20xx and later reviewed the records for fiscal_year april 20xx form 886-a catalog number 20810w page_1_ publish no irs gov department of the treasury-internal revenue service form 886-a rev date name of taxpayer explanations of items tax identification_number schedule number or exhibit year period ended april 20xx and april 20xx physical description property consists of recreational residences that the members own individually the national forest property is in an area of members is divided into three subsections called upper middle and the members must apply for a permit to use the land that their respective geographic location of the area occupied by lower residences occupy effectively the members do not own the land upon which the residences sit but they own their individual improvements all land in the area is national forest land and not owned by residences access to the three subsections is provided by driveways that branch off from unimproved public roads in the national forest although the permit holder to be responsible for maintaining and preserving the environment and natural_resources the president has also stated that permit holders are responsible for maintaining the roadways that provide access to does not own the roads or forest land approved permits designate comprises a total of or its members residences of also put into service a water chlorination in addition to the improvements on the individual lots system in fiscal_year 20xx previously water was distributed to the residences via plumbing the source of which was a spring adjacent to the area testing conducted by the u s forest service indicated the water quality to be insufficient for health standards as a result the forest service mandated that for health and safety of all persons accessing the water chlorination system and quality of the water install a water chlorination system to achieve acceptable water qualities is responsible for maintaining the area the examiner noted that the driveways leading to the recreational access to the property during a tour of the residences were restricted by gate access the member providing the tour stated that the gates were installed to prevent the public from driving down into the occupied area and becoming stuck due to the narrow access as well as to reduce the possibility of burglary of the residences as much of the year the homes are left vacant permit holders have keys to unlock the secured gates national forest the land is open to the public aside from the since the organization sits on gate to deter vehicles from entering via the driveways anybody can access the area by foot ie hikers bird-watchers etc district ranger's for the forest service also have access to the area for inspection of the individual improvements details of permit the permits for recreation residences in the individual applicant's to occupy a recreation residence for personal noncommercial recreation use each permit describes what improvements are authorized in addition to the residence ie septic system sidewalks patios storage buildings etc generally the permits expire years from the date_of_issuance the permits only authorize occupancy of a recreation residence any activities planned to include development construction or alteration must be approved by the forest service some improvements requiring specific approval include signs fences mailboxes pipelines antennas all permit holders are also required to prepare an operating plan that will national forest are granted to authorize the form 886-a catalog number 20810w page_2_ publish no irs gov department of the treasury-internal revenue service form 886-a rev date name of taxpayer explanations of items tax identification_number schedule number or exhibit year period ended april 20xx and april 20xx outline steps the holder will take to protect public health and safety and the environment the operating plan must address requirements for the following maintenance of vegetation tree planting and removal of dangerous trees and other unsafe conditions maintenance of the authorized improvements size placement and description of authorized signs removal of garbage fire protection identification of the person responsible for implementing the operating plan if other than the holder and a list of the name address and telephone numbers of persons to contact in the event of an emergency permits stipulate that the residence must be occupied at least days of the year but shall not be used as a full-time residence annual permit fees that each individual owner of a recreational residence must pay to the forest service are determined by appraisals done by the forest service every years the forest service will appraise two residences in and use the valuation to calculate what the annual permit fees will be for each permit holder if disagrees with the valuation from the appraisal can secure an independent appraisal and propose that it be used in lieu of the forest service's appraisal in the fiscal_year ending 20xx forest service secured its own appraisal to propose for use by the financial analysis provided their financial records for fiscal years ending april 20xx and april 20xx during the examination the examiner determined that the statements tie closely to the forms filed for each year excluding a mistyped amount on the april 20xx form_990 that was acknowledged by the president and bookkeeper the organization recordkeeping procedures are effective and account for tracking all revenues and expenses of the organization the examining agent used the following table to show the percentage of each revenue and expense item as compared to the totals revenues membership dues assessments interest on savings total 30-apr-xx dollar_figure dollar_figure dollar_figure expenses accounting fees appraisal fees permit fees meetings water testing 30-apr-xx dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure percentage of total percentage of total 30-apr-xx dollar_figure dollar_figure dollar_figure 30-apr-xx dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure percentage of total percentage of total form 886-a catalog number 20810w page_3_ publish no irs gov department of the treasury-internal revenue service form 886-a rev date name of taxpayer explanations of items tax identification_number schedule number or exhibit year period ended april 20xx and april 20xx parts supplies electric other fees postage filing chlorination system installation bank fees total dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure this organization has no previous audit history law sec_501 civic leagues or organizations not organized for profit but operated exclusively for the promotion of social welfare or local associations of employees the membership of which is limited to the employees of a designated person or persons in a particular municipality and the net_earnings of which are devoted exclusively to charitable educational or recreational purposes sec_501 subparagraph a shall not apply to an entity unless no part of the net_earnings of such entity inures to the benefit of any private_shareholder_or_individual sec_1_501_c_4_-1 civic organizations and local associations of employees a civic organizations in general -a civic_league_or_organization may be exempt as an organization described in sec_501 c if i it is not organized or operated for profit and ii it is operated exclusively for the promotion of social welfare promotion of social welfare i in general -an organization is operated exclusively for the promotion of social welfare if it is primarily engaged in promoting in some way the common good and general welfare of the people of the community an organization embraced within this section is one which is operated primarily for the purpose of bringing about civic betterments and social improvements a social_welfare_organization will qualify for exemption as a charitable_organization if it falls within the definition of charitable set forth in paragraph d of sec_1 c -1 and is not an action_organization as set forth in paragraph c of sec_1 c -1 form 886-a catalog number 20810w page_ _ publish no irs gov department of the treasury-internal revenue service form 886-a rev date name of taxpayer explanations of items tax identification_number schedule number or exhibit year period ended april 20xx and april 20xx ii political or social activities -the promotion of social welfare does not include direct or indirect participation or intervention in political campaigns on behalf of or in opposition to any candidate for public_office nor is an organization operated primarily for the promotion of social welfare if its primary activity is operating a social_club for the benefit pleasure or recreation of its members or is carrying on a business with the general_public in a manner similar to organizations which are operated for profit see however sec_501 and sec_1_501_c_6_-1 relating to business_leagues and similar organizations a social_welfare_organization that is not at any time after date exempt from taxation as an organization described in sec_501 c may qualify under sec_501 c even though it is an action_organization described in sec_1 c -1 c ii or iv if it otherwise qualifies under this section for rules relating to an organization that is after date exempt from taxation as an organization described in sec_501 see sec_504 and sec_1_504-1 b local associations of employees -local associations of employees described in sec_501 c are expressly entitled to exemption under sec_501 a as conditions to exemption it is required that the membership of such an association be limited to the employees of a designated person or persons in a particular municipality and that the net_earnings of the association be devoted exclusively to charitable educational or recreational purposes the word local is defined in paragraph b of sec_1 c -1 see paragraph d and of sec_1 c -1 with reference to the meaning of charitable and educational as used in this section court cases 305_f2d_814 the case involved a nonprofit membership housing cooperative that provided low cost housing to its members in denying exemption the court stated that the organization was not organized exclusively for the promotion of social welfare the court found that although its activities were available to all citizens eligible for membership its contribution is neither to the public at large nor of a public character the court looked to the benefits provided and not to the number of persons who received benefits through membership 868_f2d_108 a f t r 2d ustc p association consisting of owners of property surrounding an artificial lake that sought to restrict development to members only brought civil_action seeking judicial determination that it currently was and had been exempt from federal taxation as a social_welfare_organization the court_of_appeals k k hall circuit judge held that organization that operated for exclusive benefit of members did not serve as community as that term related to broader concept of social welfare for purposes of tax exemption and association that had done everything within its power to create wholly private environment for its members was not community within meaning of federal tax exemption and could not claim tax exemption for benefiting itself form 886-a catalog number 20810w page_5_ publish no irs gov department of the treasury-internal revenue service form 886-a rev date name of taxpayer explanations of items tax identification_number schedule number or exhibit year period ended april 20xx and april 20xx revenue rulings revrul_74_99 cb modified revrul_72_102 to make clear that a homeowners'_association of the kind described in revrul_72_102 must in addition to otherwise qualifying for exemption under sec_501 c of the code satisfy the following requirements it must engage in activities that confer benefit on a community comprising a geographical unit which bears a reasonably recognizable relationship to an area ordinarily identified as a governmental subdivision or a unit or district thereof it must not conduct activities directed to the exterior maintenance of private residences and it owns and maintains only common areas or facilities such as roadways and parklands sidewalks and street lights access to or the use and enjoyment of which is extended to members of the general_public and is not restricted to members of the homeowners'_association revrul_80_63 1980_1_cb_116 to clarify revrul_74_99 specific questions that have been raised and their answers are as follows question does revrul_74_99 contemplate that the term community for purposes of sec_501 of the code embraces a minimum area or a certain number of homeowners answer no revrul_74_99 states that it was not possible to formulate a precise definition of the term community the ruling merely indicates what the term is generally understood to mean whether a particular homeowners'_association meets the requirements of conferring benefit on a community must be determined according to the facts and circumstances of the individual case thus although the area represented by an association may not be a community within the meaning of that term as contemplated by revrul_74_99 if the association's activities benefit a community it may still qualify for exemption for instance if the association owns and maintains common areas and facilities for the use and enjoyment of the general_public as distinguished from areas and facilities whose use and enjoyment is controlled and restricted to members of the association then it may satisfy the requirement of serving a community question may a homeowners'_association which represents an area that is not a community qualify for exemption under sec_501 c of the code if it restricts the use of its recreational facilities such as swimming pools tennis courts and picnic areas to members of the association answer no revrul_74_99 points out that the use and enjoyment of the common areas owned and maintained by a homeowners'_association must be extended to members of the general_public as distinguished from controlled use or access restricted to the members of the association for purposes of revrul_74_99 recreational facilities are included in the definition of common areas form 886-a catalog number 20810w page_6_ publish no irs gov department of the treasury-internal revenue service form 886-a rev date name of taxpayer explanations of items tax identification_number schedule number or exhibit year period ended april 20xx and april 20xx question can a homeowners'_association establish a separate organization to own and maintain recreational facilities and restrict their use to members of the association answer yes an affiliated recreational organization that is operated totally separate from the homeowners'_association may be exempt see revrul_69_281 c b which holds that a social_club providing exclusive and automatic membership to homeowners in a housing development with no part of its earnings inuring to the benefit of any member may qualify for exemption under sec_501 c of the code question can an exempt homeowners'_association own and maintain parking facilities only for its members if it represents an area that is not a community answer no by providing these facilities only for_the_use_of its members the association is operating for the private benefit of its members and not for the promotion of social welfare within the meaning of sec_501 c of the code government's position should internal_revenue_code irc sec_501 c as a social_welfare_organization continue to be exempt from tax under the government contends that sec_501 c for the following reasons does not operate as an organization exempt under sec_1 the organization does not promote social welfare although the organization is located on national forest service land the facts show that their operations mainly consist of activities that affect permit holders who maintain recreational residences in the area the general_public does not benefit significantly from this organization's activities an organization exempt under sec_501 c must operate exclusively for the promotion of social welfare which is further explained by the regulations thus being primarily engaged in promoting in some way the common good and general welfare of the people of the community revrul_74_99 confirms that the benefit must be conferred to the community revrul_80_63 clarifies revenue_ruling stating that while a community cannot be strictly defined that if the association owns and maintains common areas and facilities for the use and enjoyment of the general_public as distinguished from areas and facilities whose use and enjoyment is controlled and restricted to members of the association then it may satisfy the requirement of serving a community form 886-a catalog number 20810w page_ _ publish no irs gov department of the treasury-internal revenue service form 886-a rev date name of taxpayer explanations of items tax identification_number schedule number or exhibit year period ended april 20xx and april 20xx activities are subject_to the approval of the united_states forest service effectively all of members due to usfs according to the terms of the special use permits that are held by the restrictions in place by the usfs it would be difficult for the organization to meet the criteria set forth for an organization exempt under sec_501 c the organization's main activities during the years under examination consisted of the installation of a water chlorination system as mandated by the usfs and contracting for appraisals of selected member recreational residences the installation of the chlorination system and related costs to maintain the system accounted for approximately in fiscal_year ending 20xx and in fiscal_year ending 20xx additionally in the fiscal_year ending in 20xx the appraisal fees accounted for of the organization's expenses the chlorination system was mandated by the forest service as a result of water testing that produced unacceptable water quality levels the water that filters through the chlorination system is routed to each individual residence through a primitive plumbing system the only benefit that anybody outside of membership could possibly receive is by using one of a very select few water spouts that are disbursed throughout the area this benefit to the general_public is minimal and indirect also secured real_estate appraisals for two of the residences during the fiscal_year ending 20xx the real_estate appraisals were done as a response to appraisals that were conducted on the same two residences by the forest service since individual annual permit fees are based on valuation of the appraisals the expense of conducting this appraisal solely benefits the permit holders that have recreational residences in the area in addition meeting minutes of the years under examination indicate no intent of the organization to benefit anybody outside of the organization although the land where national forest and open to the general_public the organization's benefits to the general_public are minimal at best gates installed at access points to the recreational residences further serve to reduce access to the general_public is located is a taxpayer's position at this time officers of do not dispute that they are not operating within the context of an sec_501 c exempt_organization have stated that they agree with the findings of the examining agent and conclusion activities do not coincide with the internal_revenue_code or treasury regulations that define an organization exempt under sec_501 c the examination has shown that the promotion of social welfare has not been fulfilled by the organization during the years under examination as indicated by the regulations civic betterments and social improvements are keystones to an sec_501 c organization activities reflect that of a traditional homeowners'_association in which the benefits provided by the organization are almost exclusively for its members its benefits are primarily material in nature and do not aim to improve social welfare form 886-a catalog number 20810w page_8_ publish no irs gov department of the treasury-internal revenue service form 886-a rev date name of taxpayer explanations of items tax identification_number schedule number or exhibit year period ended april 20xx and april 20xx the organization functions to benefit its members by maintaining a water chlorination system and appeal annual permit fees proposed by the us forest service in doing so the organization neglects to benefit the public in general in the case commissioner v lake forest inc supra it was held that the contribution of the organization should be public in nature standard and should not be permitted to maintain its exempt status as an sec_501 c organization fails to meet that income_tax under sec_501 c the organization's exempt status should be revoked back to the tax period beginning the first day of the organization's fiscal_year may 20xx should no longer qualify for exemption from federal form 886-a catalog number 20810w page_9_ publish no irs gov department of the treasury-internal revenue service
